Substantial evidence that inmate McNair did not possess a razor supports the charge that petitioner filed a false report, and undermines his rationale that the threat of a weapon justified his allowing unauthorized officers onto his post. The Hearing Officer’s finding that there was no razor was based on, among other things, the testimony of various officers at the scene that they neither saw nor heard any references to a razor, that no razor was found despite a diligent search, that petitioner did not warn other officers already in the exercise room that the inmate was armed with a razor.
The penalty is not disproportionate to the offense, particularly since petitioner was twice before found guilty of filing false reports. We have considered petitioner’s remaining arguments and find them to be without merit. Concur — Wallach, J. P., Kupferman, Ross, Asch and Rubin, JJ.